In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Nassau County (Cozzens, J.), entered May 13, 2002, which granted the defendants’ respective motions for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is affirmed, with one bill of costs to the defendants appearing separately and filing separate briefs.
The defendants each made a prima facie showing of entitlement to judgment as a matter of law (see Alvarez v Prospect Hosp., 68 NY2d 320, 324 [1986]). In this regard, the mannequin upon which the plaintiff Sharon Brown allegedly tripped was readily observable and not an inherently dangerous condition (see Cupo v Karfunkel, 1 AD3d 48 [2003]). In opposition, the plaintiffs failed to raise a triable issue of fact (see Zuckerman v City of New York, 49 NY2d 557, 562 [1980]).
Accordingly, the Supreme Court properly granted the defendants’ respective motions for summary judgment. Santucci, J.P., Luciano, Townes and Rivera, JJ., concur.